t c memo united_states tax_court lesley roberts thomas petitioner v commissioner of internal revenue respondent docket no 12031-13l filed date shiny r pappy and melissa a purvis for petitioner ann louise darnold for respondent memorandum opinion paris judge this case is before the court on a petition for review of a notice_of_determination concerning collection action s under sec_6320 and or dated date for petitioner’s taxable years and unless otherwise indicated all section references are to the internal_revenue_code in effect at all relevant times and all rule references are to the tax continued notice_of_determination on date respondent filed a motion for summary_judgment under rule requesting the court uphold as a matter of law his determination to sustain collection by levy of petitioner’s federal_income_tax liabilities for and on the basis of the following the court will grant respondent’s motion for summary_judgment background the record reflects or the parties do not dispute the following petitioner resided in oklahoma county oklahoma at the time of filing her petition on date petitioner filed late federal_income_tax returns for and for each year she filed as single and reported an income_tax_liability petitioner did not pay any of the accrued liabilities due and owing at the time she filed her and tax returns respondent subsequently assessed the tax and related interest additions to tax for failure to pay estimated_tax additions to tax for failure to timely file and additions to tax for failure to timely pay for each year on date respondent issued petitioner a statutory notice of balance due and demand for payment for her and tax_liabilities on date petitioner and respondent entered into an installment_agreement for those continued court rules_of_practice and procedure liabilities on date respondent filed a notice_of_federal_tax_lien and on date issued a notice of lien filing and right to collection_due_process_hearing petitioner did not request a collection_due_process cdp hearing on date respondent terminated petitioner’s installment_agreement because she had made only one payment of dollar_figure toward her income_tax_liability and no payments toward her income_tax_liability on date respondent issued to petitioner a final notice_of_intent_to_levy and notice of your right to a hearing for and reflecting accrued income_tax liabilities of dollar_figure levy notice the levy notice informed petitioner of her right to a cdp hearing if she disagreed with the proposed levy action on date respondent timely received petitioner’s form request for a collection_due_process or equivalent_hearing cdp request on her cdp request petitioner checked the boxes for an installment_agreement an offer-in-compromise oic and inability to pay as collection alternatives to the proposed levy action petitioner offered as her reason we feel as though there is even though petitioner had entered into an installment_agreement for her and income_tax liabilities respondent filed a lien on her accounts six days later however the current status of the lien is not before the court a better resolution to the liability petitioner also submitted an oic with her cdp request date oic but did not include the initial payment or the filing fee petitioner’s date oic offered a lump-sum cash payment of dollar_figure for her and income_tax liabilities on the basis of doubt as to collectibility and financial hardship i date cdp hearing the internal_revenue_service irs office of appeals appeals in memphis assigned petitioner’s case to settlement officer patty johnson so johnson and issued to petitioner a letter dated date confirming that appeals had received her cdp request for and and providing information on the appeals process on date memphis appeals received a joint oic from petitioner and brian thomas petitioner’s spouse collectively thomases for and date oic the thomases’ the date petition on which this case is based was filed in the names of brian thomas and lesley roberts thomas and listed the years for which notices were issued as and on date respondent filed a motion to dismiss for lack of jurisdiction and to strike as to the taxable years and and as it relates to brian thomas respondent’s motion states that no notice for brian thomas was issued for and nor was a notice issued to the thomases for and that would confer jurisdiction on the court respondent filed a continued date oic offered a periodic_payment of dollar_figure for months totaling dollar_figure on the basis of doubt as to collectibility and financial hardship for joint income_tax liabilities of dollar_figure they also submitted a form 433-a collection information statement for wage earners and self-employed individuals on form 433-a the thomases stated that as of date they were self-employed real_estate agents and had been for five years they provided the name of their real_estate business as canty inc but did not provide the name of their other real_estate business thomas properties llc according to their form 433-a the thomases owned the following assets - - - dollar_figure in cash on hand including personal checking accounts a primary residence in oklahoma with a fair_market_value fmv of dollar_figure an outstanding loan balance of dollar_figure and a monthly payment of dollar_figure a mobile home at lake texhoma with a fmv of dollar_figure continued supplement to his motion on date the court dismissed for lack of jurisdiction brian thomas and taxable years and and struck those references from the petition on date respondent answered the petition and attached to his answer the notice_of_determination on which this case is based as a result only petitioner’s tax_liabilities for and are before the court - a rental home in oklahoma with a fmv of dollar_figure an outstanding loan balance of dollar_figure - - a ford pickup purchased in with a fmv of dollar_figure an outstanding loan balance of dollar_figure and a monthly payment of dollar_figure a bmw x5 leased in sic with a monthly lease payment of dollar_figure the thomases reported gross monthly business income of dollar_figure and monthly business_expenses of dollar_figure resulting in dollar_figure of net monthly business income they also reported a net monthly rental property loss of dollar_figure but did not deduct that amount to determine their monthly household_income the thomases reported dollar_figure in household expenses leaving their remaining monthly income at negative dollar_figure so johnson sent petitioner a letter dated date scheduling a cdp hearing for date and informing her that to consider collection alternatives so johnson would need a completed form 433-a and or a form b collection information statement for businesses seven days before the cdp the thomases listed a boat payment and lake slip and lot rent as other expenses totaling dollar_figure but did not include a boat as an asset on form 433-a for specific business_expenses form 433-a stated see-attached but the only attachments in the record are a list of the thomases’ personal expenses and thomas properties llc’s profit and loss statement from january through date hearing the letter also informed petitioner that all federal tax returns had to be filed on date so johnson and the thomases’ representative held a telephone cdp hearing so johnson informed the representative that none of the requested documents had been received the representative stated that an oic had been filed so johnson reviewed the automated oic system but found only the thomases’ date oic so johnson determined that petitioner’s case should be transferred to appeals in oklahoma city and telephoned the representative to inform her that it would be transferred there the representative offered to fax the oic package to so johnson and informed her that petitioner’s oic had been included in the package sent to the centralized oic unit on date so johnson received petitioner’s oic case file which included the date oic and sent it to appeals in oklahoma city ii date cdp hearing appeals in oklahoma city assigned petitioner’s case to settlement officer m kathy howe so howe and sent a letter dated date confirming various individuals at black fin irs solutions roderick h polston pc represented the thomases during the appeals process and before the court for ease the court will refer to them generally as one representative that appeals had received petitioner’s case for and and providing information on the appeals process so howe performed a preliminary review of petitioner’s case file and discovered that the date oic was not processed because petitioner had not signed the form or submitted the required filing fee and the initial payment so howe telephoned the representative informed her of the defects and warned her that the date oic could not be considered without petitioner’s signature the required filing fee and the initial payment so howe received petitioner’s corrected oic for and on date date oic offering a lump- sum payment of dollar_figure and including checks for the initial payment and the required filing fee on date after conducting an initial review of their oics so howe sent a letter warning the thomases that the periodic_payments on the date oic had not been made and failure to pay would result in a mandatory withdrawal of the offer the letter also informed the thomases that they were delinquent in filing their forms 1120s u s income_tax return for an s_corporation for their real_estate company--canty inc --for and so howe gave the thomases until date to comply with their periodic appeals did not include petitioner’s case for and in the letter payment and corporate return filing obligations so howe attached to the date letter items requiring verification as well as a rough asset equity table based on the information provided from the thomases’ forms 433-a and 433-b so howe sent another letter dated date stating please disregard my prior correspondence as i have determined that i will investigate your offer rather than relying on collection field assistance she requested that the thomases provide documents or answers to items relating to their businesses and assets by date the representative sent so howe a letter dated date in response to the date letter and attached several documents the representative claimed that the thomases had made all payments on the date oic and provided documentation and u s postal service tracking information for the date and date payments even though canty inc had been registered as a business in the state of oklahoma for and the representative explained in the letter that the record contains three forms 433-b one for canty inc received on date one for thomas properties llc signed on date and one for canty inc signed date the record does not contain a form 433-b dated before date for either business the thomases operated it as a sole_proprietorship in and she attached the thomases’ unsigned and undated form sec_1040 u s individual_income_tax_return with attached schedules c profit or loss from business for and she also attached canty inc ’s unsigned and undated form_1120s with corresponding schedules k-1 shareholder’s share of income deductions credit etc and form_4562 depreciation and amortization for petitioner’s schedule_k-1 for reported a ownership_interest in canty inc and income of dollar_figure as to the filing of form_1120s the representative informed so howe that she verified with the practitioner priority services that the tax_return had in fact been filed and processed by letter dated date the representative responded to so howe’s date letter providing all items of information requested in addition to other items she provided the following information - ownership interests - thomas properties llc mr and mrs thomas are the owners of this business the purpose of this business is for a rental property they own pincite thomas trail - lake property and mobile home - mr and mrs thomas do not own the land where the lake house is located t he mobile home is not fixed to the the representative referenced documents attached to the letter but there were no documents attached to the copy provided to the court property the mobile home is a premier 12’ x 70’ mobile home the value is approximately dollar_figure - water craft - the boat the mr and mrs thomas have is not currently owned by them so howe sent petitioner a letter dated date scheduling her cdp hearing for date and informing her that there was still no record of her filing the form_1120s for canty inc after reviewing petitioner’s submitted information so howe conducted an analysis of petitioner’s equity in assets and her monthly ability to pay she found that petitioner operated a business and earned more than dollar_figure individually a year the thomases reported dollar_figure in adjusted_gross_income on their form_1040 after subtracting the thomases’ allowable reported expenses she calculated that from their monthly disposable income alone they could over time afford to pay dollar_figure towards their liabilities or dollar_figure a month for months the remaining months in the period of limitations on collection so howe also calculated that the thomases had net realizable equity of dollar_figure and a reasonable collection potential of dollar_figure so howe concluded that the thomases could pay their tax_liabilities in full and that they did not qualify for an oic on the basis of doubt as to collectibility so howe’s analysis which was attached to the date letter included four tables an asset equity table an income and expense table for the thomases an income and expense table for canty inc and an income and expense table for thomas properties llc the asset equity table included the following items assets bank accounts primary residence mobile home vehicles sea ray sundancer owners’ equity in canty inc fmv dollar_figure dollar_figure per county assessor dollar_figure per mtg loan app big_number big_number big_number treated as income source only qsv dollar_figure encumb exemp less dollar_figure one month living_expenses equity dollar_figure big_number dollar_figure big_number big_number big_number -0- big_number big_number amortized at dollar_figure big_number -0- owners’ equity in thomas properties llc business real property2 dollar_figure per county assessor dollar_figure per mtg loan app big_number big_number total asset equity value of future ability to pay big_number big_number big_number total reasonable collection potential big_number petitioner purchased her primary residence with mr thomas in for dollar_figure incurring the additional mortgage and utilities expenses at a time when they owed substantial tax_liabilities petitioner is a shareholder so howe calculated the value of the thomases’ future ability to pay from the amounts they reported on the form 433-a for income and expenses and then applied the local and national expense standards she allowed a loan payment that would ordinarily not qualify as an allowable expense to illustrate that the thomases would still be able to pay their tax_liabilities in full within the period of limitations on collection the income and expenses table included the following items income amount claimed amount allowed gross wages--petitioner gross wages--mr thomas rental income corporate_distributions total income expenses national standard housing and utilities vehicle payment vehicle payment vehicle operating costs health insurance out-of-pocket medical taxes on income loan to pay state taxes boat payment lake slip lot rent total expenses monthly disposable income --- --- dollar_figure big_number big_number big_number big_number big_number big_number big_number big_number big_number dollar_figure big_number big_number big_number big_number big_number -0- big_number big_number the representative sent so howe a letter dated date to clarify a few things the representative did not dispute the income and asset analysis but offered two different calculations for an oic using so howe’s analysis she based her calculations on the fresh_start guidelines issued by the irs in the first oic calculation was for a cash offer of dollar_figure which included monthly disposable income multiplied by months plus total asset equity dollar_figure dollar_figure the second oic calculation was for a periodic_payment offer of dollar_figure which included monthly disposable income multiplied by months plus total asset equity dollar_figure dollar_figure on date a telephone cdp hearing was held between the representative and so howe during the cdp hearing the representative insisted that her calculations showed that the thomases qualified for an oic so howe explained that the formulas the representative used for petitioner’s oic calculations applied only after appeals could confirm that the thomases could not pay in full within the period of limitations on collection the representative requested that the full amount of housing boat and slip expenses be allowed so howe stated that she would run her installment_agreement software program to determine whether allowing the expenses for one year would still result in a full payment of the tax_liabilities so howe ran the installment_agreement software program after the cdp hearing and determined that the boat and slip payments were still not allowable expenses on date so howe faxed the representative a letter informing the representative of her findings and requesting that the thomases commit to the proposed installment_agreement of dollar_figure a month no later than date on date the representative called so howe again to discuss a deviation from the local housing standards for allowed housing_expenses the representative asserted for the first time that the thomases qualified for an oic on the basis of effective tax_administration the representative and so howe could not reach an agreement on an installment_agreement or an oic respondent issued the notice_of_determination to petitioner on date sustaining the proposed collection by levy for tax years and petitioner timely petitioned the court to review respondent’s determination on date respondent filed a motion for summary_judgment and attached thereto exhibits and a declaration by so howe the court ordered petitioner to file a response to respondent’s motion on or before date no response was filed the court scheduled a conference call by order counsel for petitioner failed to participate or contact the court to reschedule the court then calendared respondent’s motion for hearing at the date oklahoma city oklahoma trial session of the court a hearing was held on date at which the parties appeared and were heard this case was recalled on date at which time counsel for petitioner appeared and filed a response to respondent’s motion for summary_judgment petitioner contends in her response that respondent erred by not accepting her oic on grounds of effective tax_administration failing to consider the unique necessity the petitioner a realtor has in driving clients in a vehicle that requires a deviation from national standards and determining to proceed with collection action on her unpaid income_tax liabilities on date respondent filed a reply to petitioner’s response to respondent’s motion for summary_judgment discussion respondent moved for summary_judgment in his favor upon all legal issues in controversy the court grants summary_judgment if the pleadings answers to interrogatories depositions admissions and any other acceptable materials together with the affidavits or declarations if any show that there is no genuine dispute as to any material fact and that the moving party is entitled to judgment in its favor as a matter of law rule b 85_tc_527 see also 118_tc_226 when ruling on a motion for summary_judgment the court will consider all facts and inferences drawn therefrom in the light most favorable to the nonmoving party naftel v commissioner t c pincite the nonmoving party may not rest upon the allegations or denials in her pleadings but must set forth specific facts showing there is a genuine dispute for trial 98_tc_518 aff’d 17_f3d_965 7th cir while petitioner states in her response that there are triable issues of material fact she asserts only that so howe abused her discretion in relation to the agreed-upon facts respondent has shown that there is no genuine issue for trial and petitioner has failed to demonstrate otherwise by affidavits or other acceptable materials therefore there are no disputes as to any material fact and a decision may be rendered as a matter of law see rule d i sec_6330 and sec_6331 sec_6331 authorizes the secretary to levy against property and property rights where a taxpayer liable for taxes fails to pay those taxes within days after notice_and_demand for payment sec_6331 requires the secretary to send the taxpayer written notice of the secretary’s intent to levy and sec_6330 requires the secretary to send the taxpayer written notice of his right to a sec_6330 hearing at least days before any levy 125_tc_301 aff’d 469_f3d_27 1st cir respondent sent petitioner a levy notice on date if a sec_6330 hearing is requested the hearing is to be conducted by appeals and at the hearing the appeals officer conducting it must verify that the requirements of any applicable law or administrative procedure have been met sec_6330 c the taxpayer may raise at the hearing any relevant issue relating to the unpaid tax or the proposed levy sec_6330 following a cdp hearing the appeals officer must determine whether to sustain the proposed collection action in making that determination sec_6330 requires the appeals officer to consider whether the requirements of any applicable law or administrative procedure have been met any issues appropriately raised by the taxpayer and whether the proposed levy balances the need for the efficient collection_of_taxes and the legitimate concern of the taxpayer that any collection action be no more intrusive than necessary 117_tc_183 once an appeals officer makes a determination the taxpayer may appeal the determination to the tax_court sec_6330 in reviewing the determination the court has held that where the validity of the underlying tax_liability is properly at issue the court will review the matter on a de novo basis 114_tc_604 goza v commissioner t c where the validity of the underlying tax_liability is not properly placed at issue the court will review the determination for abuse_of_discretion sego v commissioner t c pincite goza v commissioner t c pincite petitioner has not challenged her underlying liabilities accordingly the court reviews appeals’ determination for abuse_of_discretion see sego v commissioner t c pincite ii abuse_of_discretion the court does not conduct an independent review of what would be an acceptable oic see murphy v commissioner t c pincite if the appeals officer follows all statutory and administrative guidelines and provides a reasoned balanced decision the court will not reweigh the equities link v commissioner tcmemo_2013_53 the extent of the court’s review for abuse_of_discretion is to determine whether the appeals officer’s decision to reject the oic actually submitted by the taxpayer was arbitrary capricious or without sound basis in fact or law see 129_tc_107 this court reviews collection actions of the commissioner only with respect to tax_liabilities for which a valid notice_of_determination has been issued sec_6330 respondent issued a valid notice_of_determination for collection of petitioner’s income_tax liabilities for and and petitioner filed a timely petition however the oics submitted to respondent included proposed compromises for years not included in the notice_of_determination in determining whether the rejection of the oics and collection for the years included in the notice_of_determination is appropriate this court is authorized as the settlement officer was required to consider any relevant issue relating to the proposed levy sec_6330 d therefore the court evaluates the appeals officer’s exercise of discretion in rejecting the oics taking into account all the liabilities that were proposed to be compromised even though the court does not have jurisdiction to review proposed collection actions for all those liabilities see eg 123_tc_1 reviewing an oic that covered income_tax liabilities for tax years both within and outside of this court’s jurisdiction aff’d 412_f3d_819 7th cir see also dean v commissioner tcmemo_2009_269 a offers-in-compromise in a cdp hearing a taxpayer may offer collection alternatives which may include an oic or an installment_agreement sec_6330 sec_7122 authorizes compromise of a taxpayer’s federal_income_tax liability regulations adopted pursuant to sec_7122 set forth three grounds for the compromise of a liability doubt as to liability doubt as to collectibility or promotion of effective tax_administration sec_301_7122-1 proced admin regs paragraph b of the regulation allows for a compromise to be entered into on doubt as to collectibility where the taxpayer’s assets and income are less than the full amount of the liability sec_301 c i proced admin regs provides that a determination of doubt as to collectibility will include a determination of ability to pay in determining ability to pay the secretary will permit taxpayers to retain sufficient funds to pay basic living_expenses the determination of the amount of such basic living_expenses will be founded upon an evaluation of the individual facts and circumstances presented by the taxpayer’s case to guide this determination guidelines published by the secretary on national and local living expense standards will be taken into account generally under the commissioner’s administrative pronouncements an oic based on doubt as to collectibility will be acceptable only if the offer reflects the reasonable collection potential of the case ie that amount less than the full liability that the irs could collect through means such as administrative and judicial collection remedies revproc_2003_71 sec_4 2003_2_cb_517 see also murphy v commissioner t c pincite the offer must include all unpaid tax_liabilities and periods for which the taxpayer is liable internal revenue manual irm pt date in some cases the secretary will accept an offer of less than the reasonable collection potential of the case if there are special circumstances revproc_2003_71 sec_4 special circumstances are circumstances demonstrating that the taxpayer would suffer economic hardship if the irs were to collect from him an amount equal to the reasonable collection potential of the case or if no demonstration of such hardship can be made circumstances justifying acceptance of an amount less than the reasonable collection potential of the case on the basis of public policy or equity considerations see irm pt date see also murphy v commissioner t c pincite gurule v commissioner tcmemo_2015_61 to demonstrate that compelling public policy or equity considerations justify a compromise the taxpayer must be able to demonstrate that because of exceptional circumstances collection of the full liability would undermine public confidence that the tax laws are being administered in a fair and equitable manner sec_301_7122-1 proced admin regs the internal_revenue_manual irm does not have the force of law and it confers no rights upon taxpayers 321_fedappx_771 10th cir aff’g tcmemo_2008_99 see also wheeler v commissioner tcmemo_2006_109 wl at n noting that the irm was designed to aid in the internal administration of the internal_revenue_service not for the protection of taxpayers thus it is not binding upon and confers no rights to taxpayers b doubt as to collectibility and effective tax_administration when the reasonable collection potential of the case exceeds the taxpayer’s liability doubt as to collectibility is not a ground for compromise id subpara however the secretary may enter into a compromise on the ground of effective tax_administration id subpara before the secretary will enter into a compromise on the ground of effective tax_administration the taxpayer must show among other things that collection in full would cause him economic hardship or if he cannot that compelling public policy or equity consideration justify such compromise id petitioner argued in her response to the motion for summary_judgment that respondent erred by not accepting petitioner’s offer_in_compromise on grounds of effective tax_administration petitioner submitted three oics--an incomplete offer for a lump-sum payment on date a complete offer for periodic_payments on date and a complete offer for a lump-sum payment on date on each form_656 offer_in_compromise petitioner checked the box for doubt as to collectibility - i have insufficient assets and income to pay the full amount as the reason for the compromise additionally petitioner also stated on the explanation of circumstances on each form_656 that due to financial hardship she is unable to full pay the liability within her lifetime or within the statutes of limitations petitioner did not request on forms that her oics be accepted under effective tax_administration on date the representative asserted for the first time that the thomases qualify for an oic on the basis of effective tax_administration the representative did not provide either additional information to support a finding for economic hardship or any compelling public policy or equity consideration to justify a compromise under effective tax_administration so howe compared the thomases’ situation to the examples in the regulations and concluded that their situation did not support acceptance of the oic see sec_301_7122-1 and iv proced admin regs see also sullivan v commissioner tcmemo_2009_4 therefore so howe did not abuse her discretion she evaluated petitioner’s information and found that the thomases did not meet the applicable guidelines for acceptance of an oic on the basis of effective tax_administration nor does the court see any abuse_of_discretion in so howe’s decision to reject petitioner’s offer of dollar_figure in settlement of her and liabilities of dollar_figure and offer of dollar_figure in settlement of the through liabilities of dollar_figure on the ground of doubt as to collectibility so howe reviewed petitioner’s submitted information before the cdp hearing she found that petitioner was operating a business and earning more than dollar_figure individually and more than dollar_figure jointly a year after subtracting the thomases’ allowable claimed expenses she found that from their monthly disposable income alone they could over time afford to pay dollar_figure towards their liabilities or dollar_figure a month for months so howe also calculated that the thomases had net realizable equity of dollar_figure which was more than the dollar_figure petitioner had offered and more than the dollar_figure the thomases had offered she calculated a reasonable collection potential of dollar_figure because the offers were less than the reasonable collection potential so howe calculated and petitioner failed to demonstrate special circumstances the offers were unacceptable under the commissioner’s procedures for the submission and processing of oics see revproc_2003_71 sec_4 see also murphy v commissioner t c pincite lindley v commissioner tcmemo_2006_229 aff’d sub nom 568_f3d_710 9th cir c allowable expenses under the irs’ national and local standards petitioner has challenged so howe’s use of national and local standards sec_7122 provides that the secretary shall develop and publish schedules of national and local allowances designed to provide that taxpayers entering into a compromise have an adequate means to provide for basic living_expenses sec_7122 provides that the national and local allowances should not be used to the extent such use would result in the taxpayer not having adequate means to provide for basic living_expenses this court has sustained the commissioner’s use of the irs’ published national and local allowances as guidelines for basic living_expenses in evaluating the adequacy of proposed installment agreements and oics see eg 124_tc_165 aff’d 454_f3d_782 8th cir allowable expense guidelines are set forth under irm pt dollar_figure date allowable expenses include those expenses that meet the necessary expense_test see id pt date necessary expenses are those expenses necessary to provide for the production_of_income and or for the health and welfare of the taxpayer and his family id the sum of the necessary expenses establishes the minimum amount the taxpayer needs to live id petitioner further argued in her response to the motion for summary_judgment that she qualified for a special circumstance allowing for a deviation from the standards petitioner claimed housing and utilities expenses of dollar_figure per month so howe allowed the local standard of dollar_figure per month petitioner claimed vehicle expenses of dollar_figure and dollar_figure per month for two vehicles and dollar_figure per month in vehicle operating costs so howe allowed the national standard of dollar_figure per month per vehicle and the full amount of vehicle operating costs petitioner also claimed dollar_figure per month for a boat payment and dollar_figure per month for a lake slip and lot rent which so howe disallowed petitioner asserted during the cdp hearing that she should be allowed the full amount of housing and utilities expenses but did not provide any special circumstances to demonstrate economic hardship or other supporting information for a deviation from the local standards the taxpayer has the burden of providing information to the appeals officer to justify a departure from the local standards see lindley v commissioner tcmemo_2006_229 no abuse_of_discretion to use local standards when taxpayer does not make showing that he will be unable to provide for basic living_expenses see also aldridge v commissioner tcmemo_2009_276 petitioner submitted documentation showing her actual expenses but she did not present information to justify a departure from the local standard allowance further petitioner purchased a second home in for dollar_figure incurring the additional mortgage and utilities expenses at a time when she owed substantial tax_liabilities see eg steinberg v commissioner tcmemo_2006_217 therefore so howe did not abuse her discretion in using the local standards set forth in the regulations and the irm for petitioner’s allowable expenses see speltz v commissioner t c pincite lindley v commissioner tcmemo_2006_229 petitioner argued in her response that luxury vehicles are necessary for the production_of_income in the real_estate market and therefore a special circumstance allows a deviation from the national standard the court agrees that petitioner required a vehicle for the production_of_income in the real_estate market however petitioner has not shown that using a vehicle within the national standard allowance would cause economic hardship nor has petitioner shown that she requires a specialty vehicle for her real_estate business eg a cargo van or a moving truck additionally even if so howe allowed the full expense on each vehicle the thomases would still have monthly disposable income of dollar_figure and a reasonable collection potential of dollar_figure which is more than the amounts offered to compromise their tax_liabilities however the court does not recalculate petitioner’s ability to pay or substitute our judgment for that of the appeals officer see speltz v commissioner t c pincite aldridge v commissioner tcmemo_2009_276 therefore so howe did not abuse her discretion in using the national and local expense standards in calculating petitioner’s reasonable collection potential iii conclusion so howe considered and adjusted the financial information submitted by the thomases and concluded that they could pay the balance of their tax_liabilities using an installment_agreement see eg orum v commissioner t c pincite petitioner’s arguments that so howe should have reached a different conclusion on the basis of financial information presented or that the court should remand this case to require so howe to reach a different conclusion have no merit the requirements of applicable law and administrative procedure were met and the proposed levy action appropriately balanced the need for efficient collection_of_taxes with petitioner’s concerns regarding the intrusiveness of the levy action so howe’s determination to proceed with the proposed collection by levy was not an abuse_of_discretion the court has considered all arguments made and to the extent not mentioned concludes that they are moot irrelevant or without merit to reflect the foregoing an appropriate order and decision will be entered
